DETAILED ACTION
This action is responsive to the Amendment filed on 07/19/2021. Claim 3 had been previously canceled. Claim 14 has been canceled. Claims 1, 2, 4-13, and 15-17 are pending in the case. Claims 1 and 10 are independent claims.

Claim Objections
Claims 1, 2, 4-13, and 15-17 are objected to because of the following informalities:
Claim 1:
Lines 10-11 recite “a first of the two display areas” where “a first display area of the two display areas” was apparently intended.
Lines 18-19 recite “receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries” where “receiving a second predefined user input in the grid with respect to a selected entry of the totality of the displayable entries” may have been intended (in order to more accurately discern these entries from the “menu bar entries” in line 8, which are now also described as “displayable”).
Claim 5:
The limitation “the direction of the menu bar” in line 4 lacks proper antecedent basis. 
Claim 10:
These amendments (particularly: the unmarked addition of the word “displayable” in line 16, the underlined article “the” in line 25 even though this word had been previously presented, and/or the change in The text of any added subject matter must be shown by underlining the added text. This is at least the second time Applicant has submitted amendments that do not comply with 37 CFR 1.121 (see page 3 of the Final Rejection mailed on 04/05/2018). Should Applicants pursue further rounds of prosecution in the future, they are respectfully encouraged to submit amendments that do comply with this rule in order to avoid delaying prosecution via a Notice of Non-Compliant Amendment.
Line 17 recites “a second of the two display areas” where “[[a]]the second display area of the two display areas” was apparently intended.
Line 18 also recites “the first display area of the two display areas” where “[[the]] a first display area of the two display areas” was apparently intended (in order to avoid a lack of antecedence issue for a first display area of the two display areas). 
Claim 13:
Line 2 improperly reintroduces the limitation “instructions” (precedent had already been set for the term in line 4 of parent claim 10).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-13, and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the single “first user input” that is operable to trigger all of the following functionalities: “that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of the second display area of the two display areas.” In fact, the original specification does not even mention the word “size,” let alone an operability to increase one size while proportionally decreasing another size. Similarly, the specification never defines or even mentions the newly-added concept of an “outer limit/boundary.” It follows that there is even less support for doing all of this in the specifically claimed embodiment wherein “is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit/boundary of the continuous display screen to a second outer limit/boundary of the continuous display screen and display menu bar entries representing ranges of functions of the user interface.” Each of the aforementioned written description deficiencies also introduces a corresponding indefiniteness issue. For example, because the metes and bounds of each of the two “outer limit/boundary” instances and the “visual boundary” limitation are unclear and/or cannot be definitively ascertained, the claims that recite these terms are rendered indefinite accordingly.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant moves the menu bar” and/or how the “edge area” of claim 2 fits into (or is compatible with) the fact that the menu bar entries have been modified to be both “arranged in a single line in the second display area” and “arranged along an edge area of the display unit prior to receiving the first user input.” It is also unclear how the two new “outer limit” limitations in parent claim 1 fit into (or would be compatible with) these latest additions. In other words, the metes and bounds of the arrangement “along an edge area of the display unit” are unclear in a scenario wherein the menu bar is positioned between two outer limits (meaning that the menu bar would be “sandwiched” between these two areas/outer limits (as illustrated in fig. 7), not abutted to “an edge area of the display unit” as recited in claim 2; especially if a) “moving” the menu bar is also a factor, b) the menu bar entries where simultaneously also defined as being “arranged in a single line in the second display area,” and c) the specification is entirely silent with respect to these new amendments and/or design choices). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-13, and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Enami et al. (US Patent Application Pub. No. 2013/0204459, hereinafter “Enami”) in view of Kluttz et al. (US Patent Application Pub. No. 2012/0311498, hereinafter “Kluttz”).

As to independent claim 1, Enami shows:
A method for adapting a menu bar on a user interface [fig. 7], the method comprising:
displaying the menu bar on a display unit of the user interface [“… The assignment display areas 21, 22, 23, or command slots 21, 22, 23, are display areas for displaying commands that are respectively assigned to the operation switches 11, 12, 13. … The command slots 21, 22, 23 may also be referred to as the operation menu, which are operable by the user. …” (¶ 39)], 
wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen and display menu bar entries representing ranges of functions of the user interface [See figs. 3A-4D for a plurality of valid examples on how the two areas can be reasonably mapped to any of: a) the operation menu 21-23 and the second area 24 (figs. 3A-3B), b) operation menu 21-23 and the candidate display area 26 of the menu (with or without the rest of the now-divided areas in continuous display 20 (figs. 4A-4D)), and particularly c) in fig. 4A how the candidate display area 26 corresponds to a second display area of the two display areas where the menu is positioned and has a visual boundary (e.g. one or more borders) extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen and display menu bar entries representing ranges of functions of the user interface (fig. 4A & ¶¶ 44-48). For further context, see also figs. 4-6 & 10A-11B. Even though the cited art does not currently rely on the following In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).];
receiving a first user input in the menu bar that moves the menu bar [e.g. moving the menu bar in the display from the state in fig. 4A to any of the states in fig. 4B or fig. 4C (or, alternatively, moving from the state in fig. 4D to any of the states illustrated in figs. 4A-4C)], 
decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of the second display area of the two display areas [e.g. the movement decreasing the size/amount of blank/underlying screen real estate that would normally be shown while the menu bar is in an un-expanded state (e.g. fig. 4D) while expanding the size/boundaries occupied by the overall menu bar/structure once the menu bar is expanded (e.g. figs. 4A-4C)] for displaying a grid in the second display area of at least a plurality of columns containing a totality of displayable entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface; displaying the grid in the second display area on the display unit in response to the first user input [See the user input options and concomitant grids/columns (whose display is triggered by the first user input) in figs. 4-6 & 10A-11B. For further context, see ¶¶ 44-51 & 55.]; 
receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See the second predefined input with respect to a selected entry of the displayable entries in fig. 6 & ¶ 55, and how in response thereto, an additional entry that is the same as the selected entry is added and displayed in the menu bar (for subsequent selection) along with the menu bar entries representing (the) ranges of functions while also keeping available the selected entry in the grid being displayed in the second display area (i.e. in fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available).].

Even though it is respectfully maintained that the selected “Play” entry and the menu bar entry 22 reflecting a “Play” control refer to the same control/functionality, in the interests of transparency and compacting prosecution, it is potentially conceded that the animation itself of fig. 6 is not comprehensively illustrated so as to definitively rule out the possibility of the selected entry not also being “kept available” during the second predefined user input as narrowly as apparently intended. In an analogous art, Kluttz shows:
A method for adapting a menu bar on a user interface [e.g. Kluttz: fig. 6], the method comprising: displaying the menu bar on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen (e.g. the “Add/Remove Panel” in fig. 6 is positioned in a second display area of either the two display areas 650 and/or the first display area 640 and the second display area 650 and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen (e.g. fig. 6)) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).]; …
displaying the grid in the second display area on the display unit in response to the first user input; receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input associated with the display of a grid in the second display area on the display unit is received (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar (Kluttz: fig. 6; ¶¶ 37-39).].

One of ordinary skill in the art, having the teachings of Enami and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (selectable) additional entries to Enami’s menu bar while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Enami already explicitly described this scenario “with reference to FIG. 6, the device control menu displays a command display area 28, which provides all the commands for the active device, in addition to the command slots 21, 22, 23.” (Enami: ¶ 55). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Enami, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also being apprised of the selectability of the entries in the menu bar “which may be frequently used…, thereby allowing the operation switches 11, 12, 13 to be serving as shortcut keys. The user is, therefore, enabled to perform only a few operations to quickly select a desired application or command, and achieve the ease of device operation in a traveling vehicle.” (Enami: ¶ 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Enami in view of Kluttz (hereinafter, the “Enami-Kluttz” combination) in order to obtain the invention as recited in claim 1.

As to dependent claim 2, Enami-Kluttz further shows:
wherein the menu bar entries are arranged in a single line in the second display area, which, in particular, is arranged along an edge area of the display unit prior to receiving the first user input [See, e.g., how the single-line menu bar in the second display area arranged “along” an edge area of the display unit prior to receiving the first user input in Enami: fig. 3A-3B and the single line of menu bar entries in the second display area arranged “along” an edge area of the display unit prior to receiving the first user input in Kluttz: fig. 6.]. 

As to dependent claim 4, Enami-Kluttz further shows:
wherein the first user input is a wiping gesture which starts in an edge area of the display unit and is oriented in a direction of a central area of the display unit [See the wiping gestures in at least Enami: figs. 4C & 6 and Kluttz: ¶¶ 27 & 37.]. 

As to dependent claim 5, Enami-Kluttz further shows: 
wherein the second user input is a wiping gesture, which starts on an entry of the menu bar and is oriented in a direction of the grid, and/or which starts on an entry of the grid and is oriented in the direction of the menu bar [See the wiping gesture alternatives illustrated in Enami: figs. 4B-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 47-48, 51, 55, & 75 and Kluttz: fig. 6; ¶¶ 37-39.]. 

As to dependent claim 6, Enami-Kluttz further shows: 	
wherein the second user input is a wiping gesture which starts on an entry of the menu bar and is oriented in a direction of the grid, and the adapting of the menu bar comprises a removing of the entry from the menu bar [See the wiping gesture alternatives illustrated in Enami: figs. 4B-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 47-48, 50-51, 55, 64, & 75; which show the operability to drag items not only in but also out of the menu bar in order to remove them (Enami: figs. 10A-11B). See also the removing wiping gesture in Kluttz: ¶ 39.]. 

As to dependent claim 7, Enami-Kluttz further shows: 
wherein the second user input is a wiping gesture which starts on an entry of the grid and is oriented in a direction of the menu bar, and the adapting of the menu bar comprises an adding of the entry to the menu bar [See the wiping gesture alternatives illustrated in Enami: figs. 4B-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 44-48, 50-51, 55, 64, & 75; which show the operability to drag and/or rotate entries in order to add them to the menu bar (Enami: figs. 10A-11B). See also the wiping to add gesture in Kluttz: fig. 6; ¶¶ 37-38.]. 

As to dependent claim 8, Enami-Kluttz further shows: 
wherein the displayable entries are icons [See the icons in Enami: figs 3-6 & 10A-11B, and Kluttz: figs. 2 & 5-6; ¶¶ 27-31 & 36-41.]. 

As to dependent claim 9, Enami-Kluttz further shows: 
receiving a wiping gesture of a user and in response thereto displaying the menu bar on the display unit of the user interface [See the wiping gesture alternatives illustrated in Enami: figs. 3A-4C, 6, & 10A-11B, and/or as described in Enami: ¶¶ 31, 44-48, 50-51, 55, 64, & 75; which show the operability to display either the first menu bar or adapted/additional menu bar versions. See also the wiping gestures in Kluttz: ¶¶ 27 & 37.]. 

As to independent claim 10, Enami shows:
A user interface for adapting a menu bar on a display unit of a locomotive vehicle [“The commands for starting and controlling an application, such as an in-vehicle device 40, which may be frequently used, are assigned to the operation switches 11, 12, 13, thereby allowing the operation switches 11, 12, 13 to be serving as shortcut keys. The user is, therefore, enabled to perform only a few operations to quickly select a desired application or command, and achieve the ease of device operation in a traveling vehicle.” (¶ 64)], the user interface comprising: 
one or more processors [¶ 82]; 
a memory having a plurality of instructions stored thereon that, when executed by the one or more processors [fig. 1, ¶¶ 70 & 84], causes the user interface to: 
display the menu bar on the display unit [“… The assignment display areas 21, 22, 23, or command slots 21, 22, 23, are display areas for displaying commands that are respectively assigned to the operation switches 11, 12, 13. … The command slots 21, 22, 23 may also be referred to as the operation menu, which are operable by the user. …” (¶ 39)], wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen and display menu bar entries representing ranges of functions of the user interface [See figs. 3A-4D for a plurality of valid examples on how the two areas can be reasonably mapped to any of: a) the operation menu 21-23 and the second area 24 (figs. 3A-3B), b) operation menu 21-23 and the candidate display area 26 of the menu (with or without the rest of the now-divided areas in continuous display 20 (figs. 4A-4D)), and particularly c) in fig. 4A how the candidate display area 26 corresponds to a second display area of the two display areas where the menu is positioned and has a visual boundary (e.g. one or In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).]; 
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; display, in response to the first user input, a grid of at least a plurality of columns containing a totality of displayable entries that are displayable in the menu bar representing the ranges of functions of the user interface in a second of the two display areas [See the user input options and concomitant grids/columns in figs. 4-6 & 10A-11B. For further context, see ¶¶ 44-51 & 55.], 
wherein the menu bar moves in the display [e.g. moving the menu bar in the display from the state in fig. 4A to any of the states in fig. 4B or fig. 4C (or, alternatively, moving from the state in fig. 4D to any of the states illustrated in figs. 4A-4C)] and 
decreases a first size of the first display area of the two display areas and correspondingly increases a second size of the second display area of the two display areas [e.g. decreasing the size/amount of blank/underlying screen real estate e.g. fig. 4D) while expanding the size/boundaries occupied by the overall menu bar/structure once the menu bar is expanded (e.g. figs. 4A-4C)]; and in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See the second predefined input with respect to a selected entry of the displayable entries in fig. 6 & ¶ 55, and how in response thereto, an additional entry that is the same as the selected entry is added and displayed in the menu bar (for subsequent selection) along with the menu bar entries representing (the) ranges of functions while also keeping available the selected entry in the grid (i.e. in fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available).].

Even though it is respectfully maintained that the selected “Play” entry and the menu bar entry 22 reflecting a “Play” control refer to the same control/functionality, in the interests of transparency and compacting prosecution, it is potentially conceded that the animation itself of fig. 6 is not comprehensively illustrated so as to definitively rule out the possibility of the selected entry not also being “kept available” during the second predefined user input as narrowly as apparently intended. In an analogous art, Kluttz shows:
display the menu bar on the display unit, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and with a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen (e.g. the “Add/Remove Panel” in fig. 6 is positioned with correspondence to a second display area of either the two display areas 650 and/or the first display area 640 and the second display area 650 and has a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen (e.g. fig. 6)) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).];
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; … and in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing ranges of functions are displayed in the menu bar for subsequent selection (Kluttz: fig. 6; ¶¶ 37-39).].

One of ordinary skill in the art, having the teachings of Enami and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (for subsequent selection) additional entries to Enami’s menu bar while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Enami already explicitly described this scenario “with reference to FIG. 6, the device control menu displays a command display area 28, which provides all the commands for the active device, in addition to the command slots 21, 22, 23.” (Enami: ¶ 55). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Enami, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also being apprised of the entries in the menu bar “which may be frequently used…, thereby allowing the operation switches 11, 12, 13 to be serving as shortcut keys. The user is, therefore, enabled to perform only a few operations to quickly select a desired application or command, and achieve the ease of device operation in a traveling vehicle.” (Enami: ¶ 64). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Enami in view of Kluttz (hereinafter, the “Enami-Kluttz” combination) in order to obtain the invention as recited in claim 10.

As to dependent claim 11, Enami-Kluttz further shows:
The user interface of claim 10, configured to carry out a method for adapting the menu bar on the user interface, the method comprising adding the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the second predefined input with respect to a selected entry of the displayable entries in Enami: fig. 6 & ¶ 55, and how in response thereto, an additional entry is added that is the same as the selected entry to the menu bar while also keeping available the selected entry in the grid (i.e. in Enami: fig. 6, how the “Play” selected entry is added to the menu bar while still being kept available). See also Kluttz: fig. 6; ¶¶ 37-39.]. 


A mobile wireless communication device comprising the user interface of claim 10 [See the remote operation apparatus 10 in Enami: fig. 1. See also Kluttz: fig. 2; ¶ 27.]. 

As to dependent claim 13, Enami-Kluttz further shows:
A non-transitory computer program product, comprising instructions carried out on an evaluating unit of the user interface of claim 10 [See Enami: figs. 1-2 & ¶ 70 and/or Kluttz: ¶¶ 05 & 44].  

As to dependent claim 15, Enami-Kluttz further shows:
A transportation vehicle comprising the user interface of claim 10 [See in-vehicle device 40 Enami: figs. 3A-6 and 10A-11B, ¶¶ 02-11, 25-28, & 64.].

As to dependent claim 16, Enami-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises automatically displaying the menu bar on the display unit of the user prior to receiving an input from the user [i.e. the menu bar can be displayed indefinitely and/or remain open for a configurable interval, meaning that the menu bar would have been automatically displayed prior to receiving an input from the user (Enami: figs. 3A-4D). See also Kluttz: ¶¶ 19 & 28.].

As to dependent claim 17, Enami-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises displaying the menu bar on the display unit of the user prior to receiving the first user input [i.e. the menu bar can be displayed indefinitely and/or remain open for a configurable interval, meaning that the menu bar would have been automatically displayed prior to receiving the (first) input that summons the menu bar (Enami: figs. 3A-4D). See also Kluttz: ¶¶ 19 & 28.].


Claims 1, 2, 4-13, and 15-17 are rejected under 35 U.S.C. § 103 as being unpatentable over Ricci (US Patent Application Pub. No. 2013/0145360, hereinafter “Ricci”) in view of Kluttz et al. (US Patent Application Pub. No. 2012/0311498, hereinafter “Kluttz”).

As to independent claim 1, Ricci shows:
A method for adapting a menu bar on a user interface [e.g. figs. 5A-6C], the method comprising:
displaying the menu bar on a display unit of the user interface [e.g. displaying a console application tray 504 (figs. 5A-5E) in its first stage (prior to the expansion into the embodiment illustrated in figs. 6A-6C), and/or item 680 (after the first user input expanding the menu bar 504 as first illustrated in figs. 5A-5E has already taken place, as illustrated in figs. 6A-6C).], 
wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen [see, e.g., in figs. 5A-6C how a multitude of its teachings read on these claimed elements, including the two or more display areas described in either of ¶¶ 104-109 (corresponding to figs. 5A-5E) and/or ¶¶ 110-121 (corresponding to figs. 6A-6C). See in particular ¶ 115. It is respectfully also noted that (although moot in view of Ricci since it explicitly shows multiple visual boundaries/outer limits of the continuous display screen (and/or the natural boundaries demarcated by the contents of each respective area) being positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen, such as tray handle 516 (fig. 5A, ¶ 104) and/or tray handle 632 (fig. 6A, ¶ 115)), the “visual boundary” and “outer limit” aspects describe nonfunctional descriptive material/design choices, and thus do not carry patentable weight (see MPEP § 2111.05). Moreover, it is further noted the court found that matters relating to ornamentation only (and/or the “look and feel” of the graphical user interface) cannot be relied upon to patentably distinguish the claimed invention from the prior art (see In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).] and display menu bar entries representing ranges of functions of the user interface [e.g. displaying icons 508 (figs. 5A-5E), items/“icons representative of one or more configurable dash display applications” (¶ 117), and/or any of the icons (like meter application 618 - ¶ 121) inside area 680 (figs. 6A-6C)];
receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of the second display area of the two display areas for displaying a grid in the second display area of at least a plurality of columns containing a totality of displayable entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface; displaying the grid in the second display area on the display unit in response to the first user input [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (¶ 116)];
receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions [“The configuration area 640b of the GUI may contain various items including but not limited to folders, menu structures, pictures, and/or other icons representative of one or more configurable dash display applications. For example, the configuration area 640b may show a configuration display screen 680. This configuration display screen 660 represents the arranged GUI of the display device which may be configured in this area of the device screen 608. It is one aspect of the present disclosure that applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray .

Even though Ricci explicitly shows an operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102), in the interests of transparency and compacting prosecution, it is potentially conceded that the illustrations throughout Ricci: figs. 5A-6C do not appear to explicitly show how this feature is reduced to practice with respect to the claimed “second predefined user input” (which corresponds in Ricci to the selecting and dragging of an icon from a grid and dropped into a menu bar) so as to definitively rule out the possibility of the selected entry not also being “kept available” during said second predefined user input as narrowly as apparently intended. In an analogous art, Kluttz shows:
A method for adapting a menu bar on a user interface [e.g. Kluttz: fig. 6], the method comprising: displaying the menu bar on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by e.g. the “Add/Remove Panel” in fig. 6 is positioned in a second display area of either the two display areas 650 and/or the first display area 640 and the second display area 650 and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen (e.g. fig. 6)) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).]; …
displaying the grid in the second display area on the display unit in response to the first user input; receiving a second predefined user input in the grid with respect to a selected entry of the displayable entries; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing the ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input associated with the display of a grid in the second display area on the display unit is received (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the .

One of ordinary skill in the art, having the teachings of Ricci and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (selectable) additional entries in Ricci’s menu bar examples while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Ricci already explicitly showed an operability to include “additional features, including one or more additional buttons, slots, display areas, and/or shapes” (Ricci: ¶ 111) and how the selection of the selected entry in the grid may have been arranged in “any menu structure, or combination of menu structures” (Ricci: ¶ 120); this is on top of Ricci’s aforementioned operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Ricci, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while 

As to dependent claim 2, Ricci-Kluttz further shows:
wherein the menu bar entries are arranged in a single line in the second display area, which, in particular, is arranged along an edge area of the display unit prior to receiving the first user input [See, e.g., the single line menu bar in the second display area arranged along an edge area of the display unit in tray 504 and/or respective areas 512 (Ricci: figs. 5A-5E), the single line menu bar arranged along an edge area of the display unit in area 680 (Ricci: figs. 6A-6C), and/or the single line of menu bar entries arranged along an edge area of the display unit in Kluttz: fig. 6. It is also noted that these features (although again not required due to the aforementioned explicit teachings by the prior art) generally describing the ideal look and feel and/or positioning of the graphical user interface (such as organizing graphical items to appear “in a single line” and “arranged along an edge area”) also amount to non-functional design choices (and thus would not appear to carry considerable patentable weight for purposes of prior art analysis, as indicated above in accordance with the MPEP).].


wherein the first user input is a wiping gesture which starts in an edge area of the display unit and is oriented in a direction of a central area of the display unit [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (Ricci: ¶ 116)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: ¶¶ 27 & 37.].

As to dependent claim 5, Ricci-Kluttz further shows:
wherein the second user input is a wiping gesture, which starts on an entry of the menu bar and is oriented in a direction of the grid, and/or which starts on an entry of the grid and is oriented in the direction of the menu bar [“{…} applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (Ricci: ¶¶ 119-121)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: fig. 6; ¶¶ 37-39].

As to dependent claim 6, Ricci-Kluttz further shows:
wherein the second user input is a wiping gesture which starts on an entry of the menu bar and is oriented in a direction of the grid, and the adapting of the menu bar comprises a removing of the entry from the menu bar [“{…} applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. Various configurations represented by the configuration display screen 680 may be saved by initiating a save function through a save icon 660.
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. {…} This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (Ricci: ¶¶ 119-121)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: fig. 6; ¶¶ 37-39 (especially the “removing” aspects in Ricci: ¶ 121 and Kluttz: ¶ 39).].

As to dependent claim 7, Ricci-Kluttz further shows:
wherein the second user input is a wiping gesture which starts on an entry of the grid and is oriented in a direction of the menu bar, and the adapting of the menu bar comprises an adding of the entry to the menu bar [“{…} applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted according to desired user specifications. 
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged differs from the area to which it is dropped. For instance, an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (Ricci: ¶¶ 119-121)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: fig. 6; ¶¶ 37-39 (especially the “adding” aspects in Ricci: ¶ 121 and Kluttz: fig. 6; ¶¶ 37-38).].

As to dependent claim 8, Ricci-Kluttz further shows:
wherein the displayable entries are icons [See the plurality of icons representing displayable entries throughout Ricci: figs. 5A-6C; ¶¶ 32, 88, 94, 97, & 110 | Kluttz: figs. 2 & 5-6; ¶¶ 27-31 & 36-41.].

As to dependent claim 9, Ricci-Kluttz further shows:
receiving a wiping gesture of a user and in response thereto displaying the menu bar on the display unit of the user interface [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (Ricci: ¶ 116)
For further context, see the wiping gesture examples throughout Ricci: figs. 5A-6C and/or Kluttz: ¶¶ 27 & 37.].

As to independent claim 10, Ricci shows:
A user interface for adapting a menu bar [e.g. figs. 5A-6C] on a display unit of a locomotive vehicle [¶¶ 03, 31, & 43-47], the user interface comprising:
one or more processors [¶ 08];
a memory having a plurality of instructions stored thereon that, when executed by the one or more processors [¶ 30], causes the user interface to:
display the menu bar on the display unit [e.g. displaying a console application tray 504 (figs. 5A-5E) in its first stage (prior to the expansion into the embodiment illustrated in figs. 6A-6C), and/or item 680 (after the first user input expanding the menu bar 504 as first illustrated in figs. 5A-5E has already taken place, as illustrated in figs. 6A-6C).], 
wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and with a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen [see, e.g., in figs. 5A-6C how a multitude of its teachings read on these claimed elements, including the two or more display areas described in either of ¶¶ 104-109 (corresponding to figs. 5A-5E) and/or ¶¶ 110-121 (corresponding to figs. 6A-6C). See in particular ¶ 115. It is respectfully also noted that (although moot in view of Ricci since it explicitly shows multiple visual/outer boundaries of the continuous display screen (and/or the natural boundaries demarcated by the contents of each respective area) being positioned in a second display area of the two display areas and has a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen, such as tray handle 516 (fig. 5A, ¶ 104) and/or tray handle 632 (fig. 6A, ¶ 115)), the “visual boundary” and “outer boundary” aspects describe nonfunctional descriptive material/design choices, and thus do not carry patentable weight (see MPEP § In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947)).] and display menu bar entries representing ranges of functions of the user interface [e.g. displaying icons 508 (figs. 5A-5E), items/“icons representative of one or more configurable dash display applications” (¶ 117), and/or any of the icons (like meter application 618 - ¶ 121) inside area 680 (figs. 6A-6C)];
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; display, in response to the first user input, a grid of at least a plurality of columns containing a totality of displayable entries that are displayable in the menu bar representing the ranges of functions of the user interface in a second of the two display areas, wherein the menu bar moves in the display and decreases a first size of the first display area of the two display areas and correspondingly increases a second size of the second display area of the two display areas [“{…} the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (¶ 116)]; and 
in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar [“The configuration area 640b of the GUI may contain various items including but not limited to folders, menu structures, pictures, and/or other icons representative of one or more configurable dash display applications. For example, the configuration area 640b may show a configuration display screen 680. This configuration display screen 660 represents the arranged GUI of the display device which may be configured in this area of the device screen 608. It is one aspect of the present disclosure that applications from the tray area 640a may be dragged and dropped into place on the configuration area 640b of the device screen 608. Once inside the configuration area 640b each application may be adjusted 
FIG. 6B depicts a second representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure. In particular, a user 664 is accessing an application from a menu structure 636a in the tray area 640a. The user may select one or more applications from any menu structure, or combination of menu structures, and drag the application around the GUI in any direction 668. For example a user may wish to select a new gage from the meters folder 636a and drag it to the configuration area 640b for deployment in the configuration display screen 680 and even be displayed in the configurable dash display GUI.
Referring now to FIG. 6C a fourth representation of a graphical user interface of a configurable dash display in accordance with one embodiment of the present disclosure is shown. As shown, a user 664 has dragged a meter application 618 in a direction 672 that crosses the tray area 640a and configuration area 640b separator, the tray handle 632. The meter application may have been chosen from a folder 636a in the tray area 640a to be dropped in the configuration display screen 680 of the configuration area 640b. It is an aspect of the present disclosure that one or more applications may be dragged between the tray area 640a and the configuration area 640b, and vice versa. The applications may be dragged from one area to be dropped in another and/or dragged and dropped within the same area. The behavior of a dropped application may change if the area from which it was dragged an application may be dragged from the tray area 640a to be dropped in the configuration area 640b. In this case, the application behavior on this type of drag may be configured to add the application to the configuration area and/or the configuration display screen 680. In contrast, the same application may be dragged from the configuration area 640b to be dropped in the tray area 640a. In this scenario, the behavior of the application may be configured to delete the application from the configuration area 640b once it is “dropped” in the tray area 640a. In this scenario, it is not necessary that the application be added to the tray area 640a. This application behavior may be configured to be interchangeable between areas and/or configured to be similar between areas.” (¶¶ 119-121)].

Even though Ricci explicitly shows an operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102), in the interests of transparency and compacting prosecution, it is potentially conceded that the illustrations throughout Ricci: figs. 5A-6C do not appear to explicitly show how this feature is reduced to practice with respect to the claimed “second predefined user input” (which corresponds in Ricci to the selecting and dragging of an icon from a grid and dropped into a menu bar) so as to definitively rule out the possibility of the selected entry not also being “kept available” during said second predefined user input as narrowly as apparently intended. In an analogous art, Kluttz shows:
display the menu bar on the display unit, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and with a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen and display menu bar entries representing ranges of functions of the user interface [See in fig. 6 how the menu bar (“Add/Remove Panel”) is displayed on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen (e.g. the “Add/Remove Panel” in fig. 6 is positioned with correspondence to a second display area of either the two display areas 650 and/or the first display area 640 and the second display area 650 and has a visual boundary extending from an outer boundary of the continuous display screen to a second outer boundary of the continuous display screen (e.g. fig. 6)) and display menu bar entries representing ranges of functions of the user interface (e.g. icons 600A-600F).];
receive a first user input and a second predefined user input; evaluate the first user input and the second predefined user input; … and in response to the second predefined user input with respect to a selected entry of the displayable entries in the grid, add an additional entry that is the same as the selected entry to the menu bar and display the selected entry in the menu bar while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing the ranges of functions are displayed and selectable in the menu bar [See how after a first user input (e.g. Kluttz: ¶¶ 27 & 37), a second predefined user input is received; and in response thereto, adding and displaying an additional entry that is the same as the selected entry in the menu bar along with the menu bar entries representing ranges of functions while also keeping available the selected entry in the grid, wherein the additional entry and the menu bar entries representing ranges of functions are displayed in the menu bar for subsequent selection (Kluttz: fig. 6; ¶¶ 37-39).].

 One of ordinary skill in the art, having the teachings of Ricci and Kluttz before them prior to the effective filing date of the claimed invention, would have been motivated to add and display (selectable) additional entries in Ricci’s menu bar examples while also keeping available the selected entry in its grid, as taught by Kluttz. The rationale for doing so would have been that Ricci already explicitly showed an operability to include “additional features, including one or more additional buttons, slots, display areas, and/or shapes” (Ricci: ¶ 111) and how the selection of the selected entry in the grid may have been arranged in “any menu structure, or combination of menu structures” (Ricci: ¶ 120); this is on top of Ricci’s aforementioned operability to “anchor” selected entries (Ricci: ¶ 101) and/or deliberately defining a selected entry as being “essential” such that it “may be configured to remain displayed on the device 100” (Ricci: ¶ 102). Moreover, Kluttz’s solution “provides a convenient means by which a user can quickly access his or her favorite applications, irrespective of the current screen or view. An embodiment provides a consistent launch point, termed herein a “dock point”, by which the user can easily launch (start, initiate) a utility that makes accessible his or her favorite sub-set of applications. An embodiment provides for easy editing of such a utility to add, remove, and change applications (and their ordering) appearing therein” (Kluttz: ¶ 19). Thus, by incorporating Kluttz’s improvements into Ricci, onerous guesswork would be eliminated since the user would be provided with a clearer context as to which entries are still available out of the totality of entries while also/simultaneously being apprised of the selectability of the entries in the menu bar, which would have improved Ricci’s chances of achieving its explicitly stated goal of “offering increased vehicle operator convenience, satisfaction flexibility, and versatility” (Ricci: ¶ 21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ricci in view of Kluttz (hereinafter, the “Ricci-Kluttz” combination) in order to obtain the invention as recited in claim 10.

As to dependent claim 11, Ricci-Kluttz further shows:
configured to carry out a method for adapting the menu bar on the user interface [e.g. Ricci: figs. 5A-6C | Kluttz: fig. 6], the method comprising adding the selected entry to the menu bar while also keeping available the selected entry in the grid in response to the second predefined user input [See the rationale provided above in parent claim 10 combining Kluttz’s “while also keeping available the selected entry in the grid” aspect (Kluttz: fig. 6; ¶¶ 37-39) in view of Ricci’s grid entry selection via a second predefined user input to add the selected entry to a menu bar features (Ricci: figs. 5A-6C; ¶¶ 119-121)].


A mobile wireless communication device comprising the user interface of claim 10 [Ricci: ¶¶ 29, 68, 84, 96, 99, 113, & 157 | Kluttz: ¶¶ 01-02, 18, 27, & 42.].

As to dependent claim 13, Ricci-Kluttz further shows:
A non-transitory, computer program product, comprising instructions carried out on an evaluating unit of the user interface of claim 10 [Ricci: ¶¶ 30, 96, & 165 | Kluttz: ¶¶ 05 & 43-45].

As to dependent claim 15, Ricci-Kluttz further shows:
A transportation vehicle comprising the user interface of claim 10 [Ricci: ¶¶ 03, 31, & 43-47.].

As to dependent claim 16, Ricci-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises automatically displaying the menu bar on the display unit of the user prior to receiving an input from the user [i.e. the menu bar can be displayed either automatically, indefinitely, and/or remain open for a configurable interval, any of which would reasonably mean an operability for the menu bar to have been displayed prior to receiving an input from the user (Ricci: ¶¶ 21, 27, 90, 97-98, 102, 105-110, & 118). See also Kluttz: ¶¶ 19 & 28.].

As to dependent claim 17, Ricci-Kluttz further shows:
wherein displaying the menu bar on the display unit of the user comprises displaying the menu bar on the display unit of the user prior to receiving the first user input [i.e. the menu bar can be displayed either automatically, indefinitely, and/or remain open for a configurable interval, any of which would reasonably mean an operability for the menu bar to have been displayed prior to receiving the (first) input that reveals the menu bar (Ricci: ¶¶ 21, 27, 90, 97-98, 102, 105-110, & 118). See also Kluttz: ¶¶ 19 & 28.].

Response to Arguments






Applicant’s arguments have been fully considered but they are not persuasive. Applicant argues:
“Claims 1, 2, and 4-17 were objected to for containing informalities. The identified informalities have been addressed as proposed on page 2-3 of the Office Action.”

The Office respectfully disagrees. There were some objections that went by unaddressed/unfixed by the Applicant (and have been maintained above), and some new objections have been included in response to the latest amendments. 

“Claims 1, 2, and 4-17 have been rejected under 35 U.S.C. 112(b) as being indefinite. Claim 10 has been amended to clarify the recited subject matter. Withdrawal of the rejection is respectfully requested.”

It is noted for the record that these arguments are not fully responsive to the Non-Final Rejection filed on 04/19/2021. As Applicants themselves note in the argument above, all of the previously-presented claims were rejected, yet Applicant only mentions claim 10 herein (and only in a generalized sense alleging that this claim alone has been “clarified”; an allegation that is disputed as explained in the 

“Claims 1, 2, and 4-17 were rejected under 35 U.S.C. 103 as being obvious over Enami (US 20130204459) in view of Kluttz (US 20120311498). Claims 1, 2, and 4-17 were also rejected under 35 U.S.C. 103 as being obvious over Ricci (US 20130145360) in view of Kluttz (US 20120311498). The rejection is respectfully traversed as the cited references, analyzed individually or in combination, fail to teach or suggest all the features recited in combination in the rejected claims. For example, the cited references fail to teach or suggest the claimed method and user interface displaying the menu bar on a display unit of the user interface, wherein the display unit includes a continuous display screen having two display areas defined by the menu bar such that the menu bar is positioned in a second display area of the two display areas and has a visual boundary extending from an outer limit of the continuous display screen to a second outer limit of the continuous display screen and display menu bar entries representing ranges of functions of the user interface; receiving a first user input in the menu bar that moves the menu bar, decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of the second display area of the two display areas for displaying a grid in the second display area of at least a plurality of columns containing a totality of displayable entries that are available and configured to be selected and displayed in the menu bar representing the ranges of functions of the user interface; displaying the grid in the second display area on the display unit in response to the first user input as recited in the independent claims.”

The Office respectfully disagrees. In response to Applicant’s mere restatement of the claim limitations, as shown above (and below), both the Enami-Kluttz and the Ricci-Kluttz combinations show not only the previously-presented functionalities, but also the newly added limitations.
 
“The Office Action cited to Enami display areas 21, 22, 23 as being the operation menu and alleged that it can optically delimit any areas of overall screen 20, such as second display area 24. However, no examples of Enami provide a visual boundary extending from an outer boundary limit of the display in the display areas 21, 22, 23, as currently amended.”

The Office respectfully disagrees. First (and this will apply not only to this argument, but also to the ones below), in response to Applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986). Secondly, as explained above, it is respectfully submitted that the metes and bounds of the terms “outer boundary/limit” are not only broad, but also introduce 35 USC 112 concerns (for example, the original specification never mentions either a “boundary” or a “limit” as currently recited). Moreover, it is also respectfully maintained that it would be reasonable to interpret the menu aspects of Enami (see, e.g. Enami: figs. 4A-4D and/or 10A-11B) as providing “a visual boundary extending from an outer boundary limit of the display” in that they expand inwards with respect to the borders of the physical display (and the menu areas themselves also contain boundary limits themselves).  

“Kluttz fails to cure this deficiency because Kluttz's first display area that contains the identified menu does not form a visual boundary extending to an outer boundary limit of the display. Furthermore, the menu identified in Kluttz is minimized to a smaller portion of the overall screen when transitioning between the home display of the men [sic] and the configurable interface that shows additional apps to be added to the menu.”

a visual boundary extending from an outer limit of the continuous display screen” and not “a visual boundary extending to an outer boundary limit of the display” as alleged in the argument above).1 Furthermore, in addition to Enami (and Ricci, as will be shown below), Kluttz in its own manner also does show features that would reasonably be interpretable as forming “a visual boundary extending from an outer limit of the continuous display screen” (e.g. the many lines associated with and/or otherwise demarcating the boundaries of the menu that extend from an outer limit of the display screen, as shown in at least Kluttz: fig. 6).

“Ricci also fails to cure the deficiencies of Enami. Ricci discloses an interface in FIGS. 6A-6C in which the size of display areas 640a, 640b are adjusted to display available apps that can be moved into configurable display area 680 and removes app text identifiers. In Ricci, the introduction of configurable display area 680 shrinks the size of the menu bar. This differs from the claimed second display area with menu bar increasing in size, which is more than a mere design choice allowing a user to add and remove apps while the existing menu bar apps remain visible.”

the application tray area 640 a may be accessed by dragging a tray handle 632 or other feature to reveal the application tray area 640a. {…} Revealing the application tray area 640a may be visually represented in a number of ways. Moreover, the effect that revealing the tray may have on displayed applications may also be represented in a number of ways. In some embodiments, the application tray area 640a may fly-out from a side of the device 100. In other embodiments the application tray area 640a may appear from a location of the display 608. The manner in which the tray area 640a transitions can be configured with regard to speed, color, transparency, audio output, and combinations thereof. In another embodiment, the application tray area 640a may be “pulled” in a direction 634 from a side of the device 100 to appear over displayed applications. In yet another embodiment, the application tray area 640a may be pulled from a side of the device 100 to share the display 608 with any displayed applications. This embodiment may require the resizing of displayed applications to provide adequate display area for the revealed tray area 640a. In one embodiment, as the tray area 640a increases in size, the displayed applications may decrease in size, and vice versa.” (Ricci: ¶ 116). It is respectfully submitted that these functionalities reasonably show not only the “decreases a size of a first of the two display areas and correspondingly increases an amount of space taken up in the continuous display screen of the second display area of the two display areas” aspects as currently recited in claim 1, but also the “decreases a first size of the first display area of the two display areas and correspondingly increases a second size of the second display area of the two display areas” aspects as currently recited in claim 10. 

Therefore, the Office respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R. CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday 9:30am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO R CALDERON IV/Examiner, Art Unit 2173      

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See In re Van Geuns, 988 F.2d 1181, 26 U.S.P.Q.2d 1057 (Fed. Cir. 1993).